Title: To Thomas Jefferson from Gaudenzio Clerici, 8 August 1788
From: Clerici, Gaudenzio
To: Jefferson, Thomas


          
            
              Honorable Sir
            
            Chalons Sur-Saone the 8th august 1788
          
          I have received the honor of your letter, with the letter of credit on Messrs. Vve. Rameau & fils therein inclosed. The eight Louis have been paid to me this day by Monsr. Desarbre banker here. All the thankfull expressions my mind could suggest me to show You, Honorable Sir, my gratitude for the high favor received, none, I belief, would give your feeling and generous Heart more satisfaction, than to know how effectually they came to prevent the distresses I was menaced of at so unseasonable a time. I considered myself as in a frightfull void, where I should not perhaps have seen a face to inspire me with any degree of confidence to tell him my situation. I was confident however (but in no other occasion but like the present would I have abused of such a knowledge) that you could not, Honorable Sir, fortify yourself against your own sensibility when once an occasion was offered to you to benefit an honest man. Within eight or ten days I promise myself the honor and pleasure to present you personally my respectfull compliments: for altho’ I think myself already out of danger of a relapse, till monday or tuesday next I intend to indulge myself here, and then reassume my journey by the diligence. With the greatest respect I have the honor to be Honorable Sir Your very Humble & Most Obedt. Servt.,
          
            
              Gaudenzio Clerici
            
          
        